 

SUPPLY AGREEMENT

 

SUPPLY AGREEMENT (this “Agreement”) dated as of October 17, 2012 by and between
[NAME OF BOLDFACE ENTITY] a Nevada corporation (“Client”) and STAR FUNDING,
INC., a New York corporation (“Supplier”)

 

WITNESSETH:

 

WHEREAS, Client engages in the business of manufacturing and selling cosmetics
and related products (collectively, together with any other goods Supplier may
supply or provide financial accommodations for hereunder, “Goods”); that have
been assembled prior to their acquisition by Client (“Pre-Assembled Goods”) and
apparel and related products that have been assembled by Client
(“Client-Assembled Goods”) and

 

WHEREAS, Supplier is willing, on the terms and subject to the conditions
hereinafter set forth, to supply Goods to Client or provide financial
accommodations to Client to enable it to purchase Goods;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

§ 1.  Accommodations Offered by Supplier.  

 

(a)          On the terms and subject to the conditions set forth herein,
Supplier may from time to time, at Client’s request but at Supplier’s sole
discretion, take any one or more of the following actions (each, an
“Accommodation”):

 

(i)  arrange to purchase Goods from such vendors as Client may recommend that
are satisfactory to Supplier (the “Sellers”) and supply such Goods to Client
against payment by Client on an open account basis;

 

(ii) cause one or more financial institutions (“Issuers”) to issue letters of
credit (“Supplier Letters of Credit”) for its account in favor of one or more
Sellers to support Supplier’s or Client’s payment obligations for Goods
purchased from such Sellers;

 

(iii) make advances to Client in such amounts and on such terms as Supplier may
determine in its sole discretion, for the purpose of financing Client’s
acquisition of Goods and payment of the related Transaction Costs (as defined
below); or

 

(iv)  arrange to purchase from one or more financial institutions designated by
Client (“Document Lenders”) documents covering Goods ordered by Client
(“Documents”) and sell such Documents and the Goods they cover to Client against
payment by Client on an open account basis.

 

Supply Agreement (518 Apparel Group) (10508204)

 

 

 

 

(b)          Client intends to sell Goods supplied or financed by Supplier to
Client’s customers (“Customers”) pursuant to written orders from the Customers
(“Customer Orders”).

 

§ 2. Procedure for Requesting Accommodations.

 

(a)          Transaction Requests. If Client proposes to request that Supplier
arrange to supply or finance the purchase of any Goods, Client shall: (i) notify
Supplier of the proposed transaction (the “Transaction”) in writing; and (ii)
furnish to Supplier: (A) a copy of the purchase order(s) proposed to be entered
into by and between the Seller and Supplier or Client for the purchase of the
Goods (the “Supplier Order(s)”); (B) copies of the corresponding Customer Orders
that Client proposes to fill using the Goods (all of which shall be subject to
confirmation by Supplier and shall allow for partial shipment and/or fulfillment
if the Goods necessary to fill them are to be provided by more than one Seller),
accompanied by such assignments (the “Assignments”) as Supplier may require and
remittance in full of any deposits made by Customers in connection with such
Customer Orders; (C) originals of any letters of credit supporting the Customer
Orders (“Customer Letters of Credit”), which letters of credit must be issued or
confirmed by domestic banks acceptable to Supplier, must be payable in U.S.
Dollars at the New York counters of such domestic banks, and must be in form,
substance and amount satisfactory to Supplier, together with evidence
satisfactory to Supplier that such letters of credit have been amended as
requested by Supplier in its sole discretion and have been transferred or
assigned to Supplier, (D) a copy of any factoring agreement to which Client is
party, which factoring agreement (the “Factoring Agreement”) shall be with a
factor that is acceptable to Supplier (the “Factor”) and shall be in form and
substance satisfactory to Supplier, together with an intercreditor agreement
duly executed by Client and the Factor in form and substance satisfactory to
Supplier (an “Intercreditor Agreement”), and evidence satisfactory to Supplier
that the Factor has assumed all the credit risk with respect to the accounts
receivable arising from the sale of the Goods or that such accounts receivable
are supported by Customer Letters of Credit or other supporting obligations that
are satisfactory to Supplier; (E) evidence satisfactory to Supplier that all
filings and registrations (including without limitation UCC-1 Financing
Statements, security agreements, chattel mortgages and claims of lien) necessary
to perfect Supplier’s lien on and security interest in the Goods, any Customer
Letters of Credit or other supporting obligations, all accounts receivable
arising from the sale of the Goods, and Client’s rights under factoring
agreements, and ensure that such lien and security interest continue to be the
first and senior lien and security interest in such Goods (subject to any
intercreditor agreement Supplier may execute) have been made in all public
records Supplier deems necessary or appropriate; (F) a budget itemizing all
costs related to such request (“Transaction Costs”) (including but not limited
to: the invoice price of the Goods; shipping costs; freight costs; handling
costs, insurance costs; customs and duties; taxes, storage charges; packaging
costs; additional overhead costs and expenses; royalty payments, if any; and any
other costs that may be incurred in connection with the sale of the Goods) and
setting forth the estimated time to deliver the Goods to the Customer and the
sale price of the Goods; (E) a detailed description of each freight forwarder,
shipping company, customs broker, warehouse and other person or entity that will
provide services relating to the shipping or storage of the Goods (each, a
“Logistics Company”), together with a description of the shipping and storage
arrangements in detail satisfactory to Supplier (the “Delivery Arrangements”)
and triparty agreements in form and substance satisfactory to Supplier
(“Triparty Agreements”), duly executed by each Logistics Company, (F) all
documents specified on Exhibit “A” annexed hereto and incorporated herein by
reference (other than documents that have been waived by Supplier), and (G) such
other documents as Supplier may require in its sole discretion (all of the
foregoing documents herein collectively called the “Transaction Documents”).
Supplier shall in no event consider supplying or financing the acquisition of
Goods in a Transaction that (i) requires Supplier or Client to make any payment
to a Seller (whether directly, under a letter of credit or otherwise) before the
Goods are finished and ready for shipment, (ii) requires Supplier to incur an
obligation (whether absolute or contingent) to purchase such Goods or any
exposure with respect to such purchase (whether by placing a purchase order, by
issuing or causing the issuance of a letter of credit other than a Special
Clause L/C, by allowing payment under a Special Clause L/C, by making an
advance, or for any other reason) unless the Goods have been pre-sold to
Customers that have been credit-approved by the Factor, (iii) involves Goods
that are not segregated from Goods of Client that are not supplied or financed
by Supplier in a manner satisfactory to Supplier, or identified to Supplier’s
satisfaction as being the property of, or subject to a first lien in favor of,
Supplier, or (iv) would cause the Supplier Exposure to exceed the amount
specified in the proviso to Section 1(a).

 

2

 

 

(b)          Supplier’s Discretion. Client agrees that Supplier is not and shall
not be obligated to purchase or finance Goods or take any other action requested
by Client pursuant to this Section, and acknowledges that Supplier may reject
any such request for any reason (or no reason) in its sole discretion.

 

(c)          Accounts. Client shall provide such documents and take such action
as Supplier may require from time to time to ensure that Client has the
unconditional and irrevocable right to assign each Customer Order and the
related Account (as hereinafter defined), including the right to receive all
payments in connection therewith, to Supplier. Client hereby grants to Supplier
the right and authorizes Supplier (but agrees that Supplier shall have no
obligation) to ship all Goods supplied or financed by it directly to the
Customer, invoice the sale of the Goods to the Customer and assign the Accounts
arising therefrom to Factor on behalf of Client and in Client’s name. Client
further agrees that such Accounts may be reassigned by any assignee. For the
purposes of this Agreement, the term “Accounts” shall mean and include all
accounts and all other obligations of Customers arising out of the sale and
delivery of Goods pursuant to a Customer Order. All Accounts related to the
Goods (and all invoices and other instruments and documents relating to such
Accounts) shall (i) state that all payments in respect of the Accounts are to be
made directly to (x) Supplier (in accordance with instructions to be provided by
Supplier to Client and printed, stamped or otherwise indicated on the related
invoices) if Client is not party to a Factoring Agreement or (y) to Factor, if
Client is party to a Factoring Agreement, and (ii) if Supplier so requires, be
covered by one or more policies in form and substance, and in amounts, that are
satisfactory to Supplier, issued by insurance companies that are acceptable to
Supplier.

 

(d)          Related Costs and Expenses. If all the Transaction Documents
relating to a contemplated Transaction are in form and substance acceptable to
Supplier in its sole discretion, Client may request Supplier to provide an
Accommodation and Supplier may, in its sole discretion, do so if it is satisfied
with all other matters relating to such Transaction. At Supplier’s option,
Supplier in its sole discretion may pay any Transaction Costs relating to such
Transaction. Any amounts paid by Supplier in respect of the purchase price of
the Goods, Transaction Costs and any and all other charges or expenses
including, but not limited to any and all filing fees, costs of collection,
legal fees, royalty payments and any and all other expenses, charges and fees
incurred by Supplier to protect its title or interest in and to the Goods, any
and all charges, commissions, fees, costs and expenses provided for in this
Agreement and in any of the other Supplier Documents (as defined below) shall be
paid to Supplier by Client upon demand.

 

3

 

 

(e)          No Assumption of Obligations. Client confirms and acknowledges
that, notwithstanding anything to the contrary contained in this Agreement or
any other document, Supplier has not assumed and will not assume or be or become
liable for any of the obligations of Client to any Customer, Seller, Logistics
Company, factor, credit insurance issuer or other person or entity, under any
Transaction Document or otherwise, and Client shall remain fully liable for the
performance of all such obligations. The assignment herein of the Customer
Orders is executed only as security for the obligations of Client to Supplier;
the execution and delivery of this Agreement shall not subject Supplier to, or
in any way affect or modify the liability of Client under, any Customer Orders.

 

(f)          Title to Goods. Client acknowledges and agrees that Supplier shall
hold good and marketable title to all Goods purchased or financed pursuant to
Sections 1(a)(i), 1(a)(ii), 1(a)(iii) or 1(a)(iv) by Supplier from a Seller at
Client’s request or covered by Documents purchased by Supplier from a Document
Lender at Client’s request, free and clear of any liens, encumbrances, claims
and adverse interests of Client or any person or entity claiming through Client,
other than, in the case of Goods owned by Client and financed by Supplier
hereunder, liens securing the promissory notes described in Exhibit B hereto,
which liens shall be subordinated at all times to the liens and security
interests of Supplier therein on terms and conditions satisfactory to Supplier
(“Permitted Liens”). Client hereby expressly waives and releases, and expressly
agrees that it will defend Supplier’s interest in the Goods and it will not
assert, or permit any other person or entity to assert, any liens, encumbrances,
claims or adverse interests in any Goods, other than the Permitted Liens.

 

(g)          Delivery Arrangements. No Goods shall be shipped unless Supplier is
satisfied with the Delivery Arrangements and approves them in writing. Unless
Supplier otherwise directs in its sole discretion, the Delivery Arrangements
shall provide that all Goods purchased or financed hereunder shall be handled by
Logistics Companies that are acceptable to Supplier in its sole discretion and
have executed and delivered Triparty Agreements and shall be shipped (at
Supplier’s option in its sole discretion) directly to Client, Customer,
Supplier, or a warehouse that is acceptable to Supplier. Supplier shall have no
obligation to use, and Client shall not use, any Logistics Company that has not
been approved in writing by Supplier.

 

(h)          Shipping Location and Charges.

 

(i)          Supplier retains the right at any and all times to ship Goods
purchased or financed by it hereunder to any location designated by Supplier,
and Client hereby agrees to accept the Goods at such location. Without limiting
the generality of the foregoing, Supplier may ship the Goods directly to the
Customer in Client’s name or its own name.

 

4

 

 

(ii)         Client shall pay all shipping charges related to the Transactions.
At Supplier’s option, Client shall pay the shipping charges by: (a) prepaying
such charges and providing evidence of same to Supplier; or (b) paying to
Supplier, upon the execution and delivery of this Agreement and on Supplier’s
demand from time to time thereafter, an amount sufficient in Supplier’s judgment
to cover shipping charges relating to a request by Client for Goods, to be held
in escrow by Supplier for payment against the shipping invoices; or (c) paying
Supplier upon Supplier’s demand.

 

(i)          Invoices. Client shall issue, at Supplier’s request and at
Supplier’s option as Supplier’s agent, invoices pursuant to the Customer Orders
in such form as Supplier may in its sole discretion direct.

 

(j)          Supplier Letters of Credit. Client hereby agrees to reimburse
Supplier immediately upon demand for any payment (including without limitation
in respect of reimbursement, fees and charges) made or required to be made by
Supplier to an Issuer in respect of a Supplier Letter of Credit issued by it.
The obligation of Client to reimburse Supplier for payments under or in respect
of Supplier Letters of Credit shall be unconditional and irrevocable and shall
be paid under all circumstances including without limitation any of the
following circumstances: (i) any lack of validity or enforceability of any
Supplier Letter of Credit; (ii) the existence of any claim, set-off, defense or
other right which Client or Supplier may have at any time against a beneficiary
or any transferee of any Supplier Letter of Credit (or any person or entity for
whom any such transferee may be acting), or any other person or entity; (iii)
any draft or other document presented under any Supplier Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Issuer under any Supplier Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Supplier Letter of Credit; (v) any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Client; (vi) any breach of this Agreement or any related instrument or
document by any party thereto; or (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing. As between Client
and Supplier, Client assumes all risks of the acts and omissions of, or misuse
of any Supplier Letters of Credit by the respective beneficiaries of such
Supplier Letters of Credit. In furtherance and not in limitation of the
foregoing, Supplier shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such
Supplier Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Supplier Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Supplier Letter of Credit to comply fully with any
conditions required in order to draw upon such Supplier Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Supplier Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Supplier Letter of
Credit of the proceeds of any drawing under such Supplier Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Supplier, and
none of the above shall affect or impair, or prevent the vesting of, any of
Supplier’s rights or powers hereunder.

 

5

 

 

§ 3. Inspection of Goods. Supplier, in its sole discretion, may arrange for a
pre-shipment inspection of the Goods by an inspection company of its choice, or
require Client to cause the Goods to be inspected by an independent quality
control agency chosen by Client and approved by Supplier before Supplier pays
for such Goods or for the Documents that cover such Goods or makes an advance or
permits a drawing under a Supplier Letter of Credit that allows Client to pay
for such Goods or related Documents. Supplier may consider waiving the
requirement of an independent pre-shipment inspection of Goods by a third party
if the Customer with respect to such Goods (i) nominates an independent
inspector satisfactory to Supplier, in its sole discretion, or (ii) takes
responsibility in writing for inspecting such Goods. A representative of
Supplier or any individual designated by Supplier shall have access to inspect
all Goods purchased or financed by Supplier hereunder at any and all times until
they are delivered to Customer. Client shall pay all costs and fees incurred by
Supplier in connection with the inspection and examination of such Goods
immediately upon demand by Supplier.

 

§ 4.  Purchase Price, Fees and Charges.

 

(a)          Purchase Price. In the event that Client requests that Supplier
purchase or finance Goods pursuant to the terms hereunder, Client shall purchase
such Goods from Supplier for a purchase price (or other compensation pursuant to
this Section 4(a)) (collectively, the “Purchase Price”) equal to the sum
(without duplication) of (i) the total amount paid or to be paid by Supplier to
Seller for the Goods, or the total amount paid or to be paid by Supplier to a
Document Lender for Documents covering the Goods, plus (ii) the aggregate amount
of Supplier’s obligations, whether absolute or contingent, under or in respect
of any related Supplier Letters of Credit, plus (iii) all related Transaction
Costs, bank fees and charges and inspection costs, plus (iv) all other amounts
advanced by Supplier to Client or to a third party for Client’s benefit, plus
(v) all other charges, costs, fees and expenses provided for in this Agreement
(the sum of the amounts specified in clauses (i), (ii), (iii), (iv), and (v)
above being herein referred to as the “Expenses”), plus (vi) the Margin. For
this purpose, the term “Margin” means (x) with respect to each request by Client
for Supplier to supply components to be used in assembling any Client-Assembled
Goods under this Agreement for resale as such, an amount equal to 5.00% of the
total amount of such Expenses for each 30-day period (or portion thereof)
commencing on the earliest Supplier Acquisition Date (as defined below) with
respect to such Goods until the date on which all of such Expenses have been
paid in full in cash under this Agreement; provided, however, that if the
aggregate amount of Expenses paid by us during any Contract Year (as defined
below) exceeds $5,000,000 in the aggregate, the Margin for that portion of the
Expenses that exceeds $5,000,000 shall be reduced to 4.50% and (y) with respect
to each request by Client for Supplier to supply Pre-Assembled Goods under this
Agreement for resale as such, an amount equal to the sum of (A) 2.00% of the
total amount of such Expenses for the 30-day period (or portion thereof) (the
“Initial Period”) commencing on the earliest Supplier Acquisition Date (as
defined below) with respect to such Goods, plus (B) 1.00% of the aggregate
outstanding principal amount of such Expenses for each subsequent 15-day period
(or portion thereof) (each “Subsequent Period”) until the date on which all of
such Expenses have been paid in full in cash under this Agreement; provided
however, if the aggregate amount of Expenses paid by us during any Contract Year
exceeds $5,000,000 in the aggregate, the Margin for that portion of the Expenses
that exceeds $5,000,000 shall be reduced to 1.75% for the Initial Period and
.875% for each Subsequent Period. For purposes of this Agreement, (a) the term
“Supplier Acquisition Date” means, with respect to any Goods, the date on which
Supplier first incurs an obligation (whether absolute or contingent) to purchase
such Goods or any exposure with respect to such purchase (whether by placing a
purchase order, by issuing or causing the issuance of a letter of credit, by
making an advance, or for any other reason) and (b) the term “Contract Year”
means each twelve-month period commencing on the date of this Agreement or any
anniversary thereof. The Purchase Price, and all other obligations of Client to
Supplier, shall be paid by Client to Supplier immediately upon demand.

 

6

 

 

(b)          Letter of Credit Fees. In the event that Supplier obtains a
Supplier Letter of Credit, Client shall pay to Supplier (i) a fee equal to 0.25%
of the face amount of such Supplier Letter of Credit for each 60-day period (or
portion thereof) such Supplier Letter of Credit remains outstanding, (ii) a fee
equal to 0.25% of the face amount of such Supplier Letter of Credit, payable on
any date on which it is renewed, extended or cancelled, (iii) a fee equal to
0.25% of the face amount of each draft presented under such Supplier Letter of
Credit, payable on the date such draft is presented to the Issuer thereof, and
(iv) any additional fees, charges, costs, expenses or other amounts charged by
the Issuer thereof.

 

(c)          Maximum Amount. Notwithstanding any provision to the contrary
contained herein, if a court of competent jurisdiction should deem any portion
of the Purchase Price or any commissions, costs, fees or charges provided for in
this Agreement to be interest and such interest is deemed by such court to be in
excess of the maximum contract rate permitted by the applicable usury law, the
provisions of this subsection (e) shall govern and control and neither Client
nor Guarantor (as hereinafter defined) shall be liable to pay the amount of such
interest to the extent that it is in excess of the maximum interest rate
permitted by law, any such excess which may have been received by Supplier shall
be either applied against the then unpaid obligations of Client to Supplier
(other than any such obligations that are deemed to be excessive interest as
aforesaid) or at Supplier’s option refunded to Client, and any portion of the
Purchase Price or any commissions, costs, fees or charges deemed to be interest
by such court shall be automatically reduced to the maximum interest rate
allowed by law.

 

§ 5. Sale of Goods. Client shall deliver Goods to each Customer in accordance
with (i) its customary business practice; (ii) the terms and conditions of the
relevant Customer Order; (iii) the terms and conditions of any Triparty
Agreement; and (iv) the terms and conditions of this Agreement. In the event
that Supplier delivers or arranges for the delivery of Goods directly to a
Customer, then simultaneously with such delivery Supplier shall, under the
following terms and conditions, sell such Goods to Client to allow Client to
deliver the Goods pursuant to the Customer Order.

 

(a)          Accounts. Client represents and warrants with respect to all
Accounts that (A) each such Account will: (i) cover a bona fide sale and
delivery of merchandise usually dealt in or sold by Client or the rendition of
services to customers in the ordinary course of Client’s business; (ii) cover
merchandise or services which have been received and will be accepted by the
respective Customer without dispute or claim of any kind or nature; (iii) not
represent a consignment, “guaranteed return” or other type of conditional sale;
(iv) be for a liquidated amount maturing as stated in the respective invoice
covering said sale and Client’s assignment thereof to Supplier or Factor; (v) be
absolutely enforceable against the respective Customer free and clear of any
condition, offset, deduction, counterclaim, lien or encumbrance except Permitted
Liens and liens in favor of Factor; and (B) at the time of assignment of each
such Account Client shall not be aware of anything detrimental to the relevant
Customer’s credit. Client hereby represents that it will not re-date any sale or
invoice without Supplier’s prior written approval.

 

7

 

 

(b)          Supplier Payments. Except as otherwise provided in the Factoring
Agreement, if any, Client will cause each Customer to pay all amounts generated
from all Accounts directly to Supplier. Any payment to which Supplier is
entitled with respect to any sale of Goods is herein referred to as a “Supplier
Payment”.

 

(c)          Supplier’s Property. Except as otherwise provided in the Factoring
Agreement, if any, all Accounts shall remain the sole property of Supplier
unless and until all Supplier Payments have been paid in full to Supplier.

 

(d)          Turnover of Payments; Deficiency Except as otherwise provided in
the Factoring Agreement, if any, any amount received by Client in connection
with the sale of Goods shall be immediately turned over to Supplier in the form
received and paid directly to Supplier. Client shall not factor, assign or grant
any security interest in any accounts receivable to any person or entity other
than Star Funding, Inc., unless (i) Client shall have obtained the prior written
consent of Supplier and (ii) Client shall have delivered to Supplier an
intercreditor agreement in form and substance satisfactory to Supplier, duly
executed by Client and such person or entity. Client hereby expressly grants
Supplier the right to set off any amount owed by Client to Supplier against any
amount otherwise due Client under this Agreement or otherwise, and Client shall
remain liable to Supplier at all times for any deficiency with respect thereto.
If for any reason Supplier does not receive an amount in connection with the
sale of Goods sufficient to reimburse or pay Supplier in full for all amounts
owing under this Agreement or any other Supplier Document, Client shall pay to
Supplier on demand the amount of any deficiency.

 

(e)          Sale to Customer. Provided all of the foregoing terms and
conditions are satisfied with respect to any shipment of Goods and Client
provides Supplier with (i) a copy of the invoice to Customer acceptable to
Supplier in its sole discretion, (ii) proof of assignment of the Accounts to
Supplier (or Factor, if the Accounts are being factored under the Factoring
Agreement) satisfactory to Supplier in its sole discretion, (iii) receipt of the
shipping documents evidencing the shipment of the Goods to the Customer
satisfactory to Supplier in its sole discretion, (iv) if required by Supplier in
its sole discretion, an inspection certification by Customer’s representative
stating that the Goods meet the specifications of the Customer Order, and (v)
any and all other documents Supplier in its sole discretion may request,
Supplier shall simultaneously therewith sell the Goods to Client. In order to
ensure Client’s compliance with this Section a representative of Supplier may be
present when the Goods are shipped to the Customer.

 

§ 6.  Application of Payments. All payments received by Supplier with respect to
any Transaction will be applied by Supplier to the payment in full of Client’s
obligations to it hereunder in such order and manner as it may determine in its
sole discretion. So long as no event of default shall have occurred and be
continuing, any amounts remaining after such payment in full shall be remitted
to Client or as required by a court of competent jurisdiction.

 

8

 

 

§ 7.  Custody of Goods; Security Interest.

 

(a)          Custody. At all times during which a Logistics Company has
possession of or control over Goods and until such Goods are sold to Client
pursuant to § 5, Client shall cause the Logistics Company to (i) hold such Goods
as the bailee and agent of Supplier; (ii) segregate such Goods from any other
goods owned by Client or any other person; (iii) clearly and conspicuously mark
or otherwise identify such Goods as owned by Supplier; (iv) issue warehouse
receipts and other documents, in form and substance satisfactory to Supplier,
showing Supplier’s ownership of such Goods; and (v) exercise prudent care in
holding such Goods. Client shall remain solely liable for all warehousing,
processing and manufacturing charges and shall provide Supplier with proof of
payment of such charges within three (3) days before the date payment is due.
Client shall also (A) procure and maintain, at its own expense, adequate
insurance covering such Goods, naming Supplier as additional insured and loss
payee and (B) maintain a perpetual inventory of such Goods, which shall be
subject to examination and verification by Supplier at any time.

 

(b)          Security Interest. As collateral security for all of Client’s
indebtedness and obligations to Supplier, whether matured or unmatured, absolute
or contingent, now existing or hereafter arising (including, without limitation,
under indemnity or reimbursement agreements or by subrogation), and howsoever
acquired by Supplier, whether arising directly between Client and Supplier or
acquired by Supplier by assignment, including, without limitation, all
obligations of Client to Supplier hereunder and under all other Supplier
Documents, Client hereby irrevocably assigns and transfers to Supplier, and
grants Supplier a security interest in, all of Client’s personal property and
fixtures, whether now owned or hereafter acquired, whether now existing or
hereafter created, and wherever located, including without limitation all of
Client’s rights, title and interests in and to the following types of property:
(i) accounts; (ii) cash and currency; (iii) chattel paper; (iv) contracts and
contract rights, including without limitation all rights, title and interests
in, to and under any and all factoring agreements, including without limitation
the Factoring Agreement, (v) registered United States copyrights, all
registrations and recordings thereof, and all applications in connection
therewith (including, without limitation, registrations, recordings and
applications in the United States Copyright Office), all renewals thereof and
all licenses with respect thereto, (vi) deposit accounts; (vii) documents;
(viii) equipment; (ix) financial assets; (x) fixtures; (xi) general intangibles;
(xii) goods; (xiii) instruments; (xiv) inventory; (xv) investment property;
(xvi) letter-of-credit rights; (xvii) letters patent of the United States or any
other country and all reissues and extensions thereof, applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, and agreements, whether written
or oral, providing for the grant by or to you of any right to manufacture, use
or sell any invention covered by a letter patent; (xviii) securities accounts
and securities entitlements; (xix) software; (xx) supporting obligations; (xxi)
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise, all renewals thereof, and all agreements, written or oral, providing
for the grant by or to you of any right to use any such name, style, mark, logo
or other source or business identifier; (xxii) other personal property of
whatever type, (xxiii) all books and records (including, without limitation,
customer lists, credit files, computer programs, printouts and other computer
materials and records) pertaining to any of the foregoing, and (xxiv) all
accessions and all proceeds and products of any and all of the foregoing.

 

9

 

 

(c)          Meaning of Terms. Any terms used in this Agreement that are defined
in the Uniform Commercial Code as adopted in the State of New York and are not
otherwise defined herein shall be used herein with the meanings given to them in
the Uniform Commercial Code. All of the collateral described in Sections 7(a)
and 7(b) is collectively defined as “Collateral.”

 

(d)          Notices and Suits. Client shall notify Supplier promptly of any
matters affecting the value, collectability or enforceability of any letter of
credit (including without limitation any Customer Letter of Credit) or Account
and of any dispute with any Customer and of any condition, offset, deduction,
defense, counterclaim, return or rejection by any Customer. Client hereby grants
Supplier the power to bring suit in the name of Supplier or Client and exercise
all other rights as owner of such Accounts, including, but not limited to, the
rights to extend the time of payment, settle, compromise or release, in whole or
in part, any amounts owing with regard to the Goods. Supplier shall not have any
liability with respect to the Accounts.

 

(e)   Financing Statements. Client shall execute and deliver for filing and/or
recording, at its own cost and expense, any financing statements or other
documents requested by Supplier to perfect Supplier’s security interest in and
lien on the Collateral, or to confirm Supplier’s ownership of the Goods,
Customer Orders and Accounts, and Client hereby expressly authorizes Supplier to
file any such financing statements without the signature of Client.

 

(f)          Other Liens; Remedies. Client represents and warrants that there
are no security interests, liens, claims, judgments or encumbrances of any kind
or nature on the Goods and the Accounts resulting therefrom, other than
Permitted Liens and security interests in favor of Supplier and in favor of the
Factor. Supplier shall have with respect to the Collateral all of the rights and
remedies allowed by law and the rights and remedies of a secured party under the
Uniform Commercial Code as enacted in any jurisdiction in which any of the
Collateral may be located, and in addition any and all rights set forth in this
Agreement or any other Supplier Document.

 

(g)          Power of Attorney. Client authorizes Supplier and does hereby make,
constitute and appoint Supplier and any officer, employee or agent of Supplier
with full power of substitution as Client’s true and lawful attorney-in-fact
with power in its own name or in the name of Client, to sign, endorse and
present any notes, checks, drafts, money orders or other instruments of payment
(including payments under or in respect of any policy of insurance) in respect
of the Goods and Collateral that may come into the possession of Supplier; to
sign, endorse and present any documents relating to the Goods or the Collateral,
including without limitation any and all drafts, invoices and other documents
required to draw down under Customer Letters of Credit; to pay or discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on or that are threatened against the Collateral; to grant, collect,
receipt for, compromise, settle and sue for monies in respect of the Collateral;
to issue instructions, including payment instructions, to the Factor under or
pursuant to the Factoring Agreement and the Intercreditor Agreement; and,
generally, to do at Supplier’s option and at Client’s expense, at any time, and
from time to time, all acts and things which Supplier deems necessary to
protect, preserve and realize upon the Collateral and Supplier’s security
interests therein in order to effect the intent of this Agreement, as fully and
effectually as Client might or could do; and Client hereby ratifies all that
said attorney shall do or cause to be done by virtue hereof. THIS POWER OF
ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE FOR AS LONG AS ANY
OF CLIENT’S OBLIGATIONS HEREUNDER SHALL BE OUTSTANDING. Client agrees that
Client shall pay to Supplier upon demand any fees, costs and expenses incurred
by Supplier pursuant to the foregoing authorization.

 

10

 

 

§ 8. Guarantee and Subordination Agreement. Nicole Ostoya, Robin Coe-Hutshing
and Ashumi Kothary (the “Validity Guarantors”), shall execute and deliver
Validity Guarantees in form and substance satisfactory to Supplier (the
“Validity Guarantees”). The Guarantor and each other officer or shareholder of
Client will subordinate any claims he or she may have against Client or any of
its assets to the claims of Supplier against Client and its assets on such terms
and conditions as Supplier may require, pursuant to subordination agreements
satisfactory in form and substance to Supplier (the “Subordination Agreements”).

 

§ 9.  Books and Records. Client shall maintain complete books and records in a
manner reasonably satisfactory to Supplier and shall ensure that to the extent
requested by Supplier its books and records accurately reflect Supplier’s
interest in the Collateral. Supplier, its employees, agents, accountants and
attorneys shall have access, at Client’s sole cost and expense, to all of
Client’s books and records and to any of the offices, inventory locations and
other facilities of Client for the purpose of inspection and to make extracts
from such books and records, to examine Client’s inventory, to conduct field
examinations with respect to Client’s assets, to verify the adequacy of Client’s
accounting system, including periodic inventory reporting, to spot test purchase
orders, accounts receivable, accounts payable, inventory, and cash disbursements
and receipts, to verify payroll taxes, to confirm that all tax payments are
current, to perform or review bank reconciliations, to evaluate Client’s
bookkeeping and financial staff, and to discuss Client’s affairs, inventory and
accounts with its officers and accountants upon prior reasonable notice, at all
reasonable times and as often as Supplier may require during business hours (or
at any time of day without notice after the occurrence and during the
continuance of an Event of Default).

 

§ 10. Provision of Information. Client shall provide Supplier with the
information set forth on Exhibit “A” annexed hereto and any other information
Supplier may request, including but not limited to trade, legal, accounting and
banking references, financial statements and state, federal, and other tax
returns and a completed Client application which shall become an integral part
of this Agreement. Client shall conduct such due diligence with respect to its
Customers, Sellers and other suppliers as is customary for similarly situated
companies engaged in a similar business, and shall provide Supplier with any
material information of which it gains knowledge promptly after it gains
knowledge thereof. Client shall (a) provide to Supplier, concurrently with the
delivery thereof to Factor, copies of any account schedules and assignments
delivered by it to Factor, together with copies of all invoices listed therein,
(b) deliver to Supplier immediately upon receipt copies of all periodic
statements received by Client from time to time from Factor (and shall instruct
Factor to deliver copies of such statements directly to Supplier), and (c)
authorize and direct Factor to give Supplier access to any online account
information system Factor maintains with respect to Client’s account with
Factor.

 

11

 

 

§ 11.  Notice of Default. The Client hereby agrees to deliver to Supplier,
within three (3) business days after the occurrence thereof, written notice of
the occurrence of any event which constitutes, or which with notice or lapse of
time, or both, would constitute an Event of Default (as defined below).

 

§ 12.  Representations, Warranties and Covenants of Client. Client represents,
warrants and covenants to Supplier as follows:

 

(a)          Client is a corporation duly organized and validly existing in good
standing under the laws of the of its jurisdiction of organization specified in
the preamble hereto and has full power and authority to own its properties and
carry on its business in the places where such properties are now owned or such
business is now being conducted. Client is duly qualified, licensed or
authorized to transact business as a foreign corporation and is in good standing
in any jurisdiction where such qualification, license or authorization is
required under applicable law in light of the location or character of Client’s
properties and operation of its business, except where failure to be so
qualified, licensed, authorized or in good standing could not reasonably be
expected to materially adverse effect on the business, results of operations,
financial condition, assets, liabilities or prospects of Client, Client’s
ability to perform any of its obligations under the Supplier Documents, the
rights, interests, liens and remedies of the Supplier under any of the Supplier
Documents or the legality, validity or enforceability of any of the Supplier
Documents.

 

(b)          Client has full corporate power and authority to execute and
deliver this Agreement, the Factoring Agreement, all Transaction Documents and
all other agreements and instruments relating hereto or thereto (collectively,
the “Supplier Documents”) and to assume and perform its obligations hereunder
and thereunder. The execution and delivery of the Supplier Documents by Client
and the performance of its obligations hereunder and thereunder have been duly
authorized by all required corporate action on the part of Client. The Supplier
Documents have been duly executed and delivered by Client and are legally valid
and binding obligations of Client and enforceable against Client in accordance
with their terms. The execution and delivery of the Supplier Documents by Client
does not, and the performance of its obligations hereunder and thereunder will
not, violate any provision of Client’s Certificate of Incorporation or Bylaws or
any law, rule, regulation or order applicable to Client. The execution, delivery
and performance of the Supplier Documents will not violate any agreement or
instrument to which Client is a party.

 

(c)          Client is not in default under any material contract to which it is
a party.

 

(d)          At the time Supplier provides any Accommodation to Client with
respect to any Goods, such Goods shall not be subject to any security interest
or other lien, claim, charge or encumbrance of any person or entity other than
Supplier and Factor, except for Permitted Liens and Client’s right to purchase
such Goods pursuant to § 5.

 

12

 

 

(e)           No consent, order or approval of, or filing with, any court,
tribunal, governmental body or agency, or other person or entity, is required in
connection with Client’s execution, delivery or performance of the Supplier
Documents.

 

(f)          There are no judgments outstanding against Client and there are no
actions or proceedings before any court or administrative agency pending or to
the knowledge of Client threatened against Client.

 

(g)          Client has no indebtedness outstanding to any party except: (i)
current accounts payable arising in the ordinary course of its business; (ii)
the indebtedness listed in the most recent balance sheet of Client submitted to
Supplier prior to its execution of this Agreement; and (iii) the indebtedness of
Client set forth on Exhibit “B” annexed hereto, which is subordinated to
Client’s indebtedness to Supplier hereunder and under the other Supplier
Documents on terms and conditions satisfactory to Supplier (the “Subordinated
Debt”).

 

(h)          Client has (and shall at all relevant times have) full right, power
and authority to assign its rights and interests under Customer Orders to
Supplier and Factor, all consents required in connection with the assignment of
its rights and interests thereunder and the execution, delivery and performance
of the Supply Agreement, the Factoring Agreement and all other Supplier
Documents have been obtained, and such assignment, execution, deliver and
performance does not constitute a breach or violation of, or a default under,
any contract or agreement between Client and any of its Customers. Client has
not assigned, pledged or encumbered any of its rights or interests under any
Customer Order submitted to Supplier hereunder or any contract under which such
order is issued, except to Factor pursuant to the Factoring Agreement, to
Supplier pursuant hereto and to the holders of the Subordinated Debt. Client
shall not sell, assign, transfer, pledge or encumber any of its rights or
interests under any Customer Order submitted to Supplier hereunder or any
contract or agreement under which such Customer Order is issued to any person or
entity other than Supplier or Factor.

 

(i)          Client shall (i) observe and perform, or cause to be observed and
performed, in a timely manner, each and every material term, covenant and
condition of each Customer Order submitted to Supplier hereunder and each
contract or agreement under which such Customer Order is issued, (ii) notify
Supplier promptly of any notice of default Client may send or receive with
respect to any such Customer Order, contract or agreement, (iii) notify Supplier
promptly of any notice of cancellation or termination Client may send or receive
with respect to any such Customer Order, contract or agreement, (iv) notify
Supplier promptly of any amendment or modification to any such Customer Order,
contract or agreement, and (v) not agree to any such amendment or modification
that adversely affects Supplier, without obtaining Supplier’s prior written
consent.

 

(j)          Client shall not (x) incur any indebtedness for borrowed money or
(y) assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable (contingently or otherwise) upon the obligation of any of its
officers, directors, shareholders or other affiliates.

 

13

 

 

§ 13.  Events of Default and Remedies. (a) Any one or more of the following
events shall constitute an Event of Default under this Agreement (each an “Event
of Default”):

 

(i)  Client shall fail to make any payment under this Agreement or under any of
the Supplier Documents (including, without limitation, any mandatory prepayment)
when due or when demanded by Supplier under this Agreement or under any other
Supplier Document or under any other document delivered to Supplier by or on
behalf of Client.

 

(ii)  Client or Guarantor shall default in the performance or observance of any
term or covenant contained in this Agreement or under any other Supplier
Document, or under any other document delivered to Supplier by or on behalf of
Client.

 

(iii)  Any representation or warranty made by or on behalf of Client or
Guarantor in this Agreement, any other Supplier Document or in any other
certificate, agreement, instrument or document delivered to Supplier by or on
behalf of Client or Guarantor at any time proves to have been incorrect when
made in any respect.

 

(iv) An event of default or default shall occur under any other agreement,
document or instrument executed and delivered to Supplier by Client or on behalf
of Client.

 

(v)  Client or Guarantor shall default in the payment of any indebtedness for
borrowed money (including any such indebtedness in the nature of a lease) or
shall default in the performance or observance of the terms or conditions of any
instrument pursuant to which such indebtedness is outstanding, or any other
event shall occur, the result of which is to cause, or to permit the holder(s)
thereof to cause, the same to become due prior to its stated maturity (whether
or not such default is waived by the holder(s) thereof).

 

(vi)  Any change in the condition or affairs (financial or otherwise) of Client,
Guarantor or any Customer shall occur which, in the sole discretion of Supplier,
materially increases the risk with respect to the payment of any amounts due
Supplier under this Agreement or under any other Supplier Document or under any
other document delivered to Supplier by or on behalf of Client.

 

(vii)  Client or Guarantor shall become insolvent, make an assignment for the
benefit of creditors, file a petition in bankruptcy, be adjudicated insolvent or
bankrupt, admit in writing its respective inability to pay its debts as they
mature, petition or apply for, consent to, or acquiesce in the appointment of a
trustee or receiver for itself or for any part of its respective property; or
any other bankruptcy, reorganization, debt arrangement or other proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding
shall be instituted by or against Client or Guarantor and, in the case of any
such involuntary proceeding instituted against Client or Guarantor, it shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the relief requested in such proceeding shall be entered; or any judgment,
writ of attachment or execution or any similar process shall be issued or levied
against any part of the property of Client or of Guarantor.

 

(viii)  Any of the Sellers of Goods shall not deliver such Goods in accordance
with the terms of the relevant purchase orders.

 

14

 

 

(ix) Any Customer purchasing Goods shall cancel an order and such order is not
replaced with another customer order acceptable to Supplier in its sole
discretion within five (5) days of cancellation of the original order and Client
does not purchase the Goods from Supplier within five (5) days of cancellation
of the original order.

 

(x)  Any Customer Letter of Credit issuer shall fail or refuse, for any reason,
to amend or extend or make payment upon demand of any letter of credit or
guarantee opened by it for the Customer’s account.

 

(xi)  Client shall incur any indebtedness for borrowed money subsequent to the
date hereof to which Supplier has not consented in writing, other than (1)
indebtedness to Factor pursuant to the Factoring Agreement and (2) indebtedness
that is subordinated to Client’s obligations to Supplier and Factor hereunder,
under the Factoring Agreement and under all related instruments and documents on
terms and conditions satisfactory to Supplier, so long as Client has given
Supplier at least 60 days’ prior written notice of its intention to incur such
indebtedness.

 

(xii) Supplier or Supplier’s representative, or any Customer or Customer’s
representative, shall inspect any Goods and find them not to comply with the
relevant Customer Order specifications, or any Goods shall fail to pass such
inspection for any reason.

 

(xiii) Client shall fail to conform with and meet the manufacturing, processing
or delivery schedule provided by Client to Supplier in the budget or set forth
in any Customer Order.

 

(xiv)  Supplier shall feel insecure that the Goods will be manufactured or
processed to the specifications of the relevant Customer Order as to quality or
quantity or timeliness of completion of manufacturing or processing or
otherwise.

 

(xv)  Client shall fail to execute and deliver or cause to be executed and
delivered to Supplier any document, certificate or instrument requested by
Supplier in its sole discretion in form and substance acceptable to Supplier in
its sole discretion.

 

(xvi)  There shall be a defect in Client’s title to any of the Collateral.

 

(xvii)  The security interest granted to Supplier under this Agreement or any
other Supplier Document shall for any reason other than by or through the
conduct of Supplier, cease to be valid or become impaired.

 

(xviii)  Supplier’s ownership rights to any Goods purchased by it from a Seller
or covered by Documents purchased by it from a Document Lender shall be
threatened or challenged.

 

(xix) Client shall breach any provision of the Factoring Agreement or the
Intercreditor Agreement or any default or event of default (however designated)
shall occur thereunder or under any related agreement.

 

15

 

 

(b)          Remedies. Upon the occurrence and during the continuation of an
Event of Default, Supplier may without notice or demand to Client or Guarantor:
(i) terminate its obligations hereunder; (ii) sell any or all of the Goods in
any manner in which it may choose; (iii) demand that Client assemble the
Collateral or cause it to be assembled at such place or places as Supplier may
designate by written notice; (iv) take any action available to a secured party
under the Uniform Commercial Code; (v) pursue any available legal or equitable
remedy; (vi) exercise any or all of its rights and remedies under this Agreement
or under any Supplier Document, or under any other document or agreement
executed by or on behalf of Client and delivered to Supplier; (vii) declare all
amounts owed hereunder to Supplier immediately due and payable (and upon the
occurrence of an Event of Default described in Section 13(a)(vii) above, all
such amounts shall automatically and immediately become due and payable without
any notice from or other action on the part of Supplier); and (viii) instruct
the Factor to remit directly to Supplier in accordance with its payment
instructions any and all amounts then or at any time thereafter due to Client
under or pursuant to the Factoring Agreement or any related agreement. Supplier
may exercise any and all rights and remedies granted herein, in the Supplier
Documents, allowed by law, including but not limited to, the rights and remedies
of a secured party under the Uniform Commercial Code, and each and every right
and remedy granted to Supplier herein or in the Supplier Documents or allowed by
law shall be cumulative and not exclusive of one of the other rights and
remedies and may be exercised by Supplier at any time and from time to time as
often as may be necessary.

 

§ 14.  Insurance. Client shall keep and maintain all Goods insured against loss,
damage or liability from such risks as are customarily insured against by
similar businesses (including without limitation cargo insurance) and as it may
be required by any Customer for the full insurable value thereof, and shall
maintain liability insurance policies in such amounts and covering such risks as
are ordinarily insured against by other owners in similar businesses (including
without limitation product liability insurance), with companies acceptable to
Supplier in its sole discretion and under policies in form and substance
acceptable to Supplier in its sole discretion. All property and casualty
policies, and all credit insurance policies, shall contain a loss payable
endorsement in form satisfactory to Supplier, naming Supplier as loss payee
thereof, and containing a waiver of warranties, and all proceeds payable
thereunder shall be payable to the Supplier to be applied to Client’s
obligations to it hereunder. All liability policies shall name Supplier as
additional insured. Any credit insurance policies maintained by Client with
respect to any Accounts shall contain a loss payable endorsement in form
satisfactory to Supplier, naming Supplier as loss payee thereof, and all
proceeds payable thereunder shall be payable to the Supplier to be applied to
Client’s obligations to it hereunder and under the Factoring Agreement. In
addition, all of Client’s insurance policies shall provide that Supplier shall
(i) be given at least thirty (30) days’ prior written notice of any amendment,
modification or cancellation thereof, and (ii) have the option, but not the
obligation, to pay the premiums to continue such insurance in effect or obtain
like coverage and any and all costs and amounts paid by Supplier to continue
such insurance or obtain like coverage shall be paid by Client to Supplier upon
demand. Client shall pay when due all premiums on the foregoing insurance
policies, shall ensure that such policies remain in full force and effect at all
times, and shall deliver to Supplier certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. Client hereby
appoints Supplier as its attorney-in-fact to make, adjust, collect and/or settle
any claim under an insurance policy insuring such Goods.

 

16

 

 

§ 15.  Indemnification and Expenses.

 

(a)          Client shall pay on demand, whether or not any of the transactions
contemplated hereby shall be consummated, (i) the disbursements and reasonable
fees of counsel for Supplier in connection with the preparation of this
Agreement and the other Supplier Documents and the transactions contemplated
hereby and thereby and any amendment or modification hereof or thereof, (ii) all
recording and release taxes, appraisal fees, transfer, documentary, stamp and
similar taxes, title and lien search, filing and recording fees, corporate
search fees, insurance fees, duplicating costs, escrow agent fees and other
fees, charges, and other expenses at any time incurred by Supplier or otherwise
payable in respect of this Agreement, any other Supplier Document, any Goods,
any Transactions, the Collateral, the incurrence of the obligations hereunder or
under any other Supplier Document or the grant of liens and security interests
to Supplier pursuant hereto or thereto or the perfection thereof, (iii) all
internal charges and out-of-pocket expenses incurred by Supplier in connection
with the performance of any inspections, field examinations or audits performed
by it or any of its agents or representatives with respect to Client, its books
and records, or any of its assets, and (iv) all expenses incurred by Supplier in
connection with the enforcement of any rights or remedies hereunder or under any
other Supplier Document, including without limitation costs of collection and
attorneys’ fees and out-of-pocket expenses.

 

(b)          Client shall indemnify Supplier and each of its directors,
officers, employees, attorneys, agents and affiliates against, and hold each of
them harmless from, any loss, liabilities, damages, claims, costs and expenses
(including reasonable attorneys’ fees and disbursements) suffered or incurred by
any of them arising out of, resulting from or in any manner connected with, the
execution, delivery and performance of each of the Supplier Documents, the
Transactions, and any and all other transactions related hereto or thereto or
consummated in connection herewith or therewith.

 

(c)          Amounts payable by Client pursuant to this Section shall accrue
interest at a rate per annum equal to the sum of (i) prime rate of JPMorgan
Chase Bank (the “Bank”), as amended by the Bank from time to time, plus (ii) 4%
if not paid in full within one business day after demand therefor by Supplier.
The covenants contained in this Section shall survive the repayment of Client’s
other obligations hereunder.

 

§ 16. Limitation on Supplier’s Liability. (a) SUPPLIER MAKES NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OTHERWISE WITH RESPECT TO ANY GOODS OR SERVICES. Supplier
has no liability or responsibility to Client or any other person with respect
to: (i) the conformity of any Goods purchased by Client to satisfy the
Customer’s Orders; (ii) the conformity of any Goods to the Customer’s Order;
(iii) the accuracy of any information in any report or statement prepared by
Supplier at the request of Client or any Customer; (iv) the collectability of
any Accounts; (iv) the timeliness of presentation of documents under, or the
conformity of any documents with any requirements for drawings under, Letters of
Credit, including Customer Letters of Credit; (v) the timeliness or location of
any delivery of Goods, or (vi) the withdrawal by any insurance company of (or
refusal to issue) credit insurance. Further, Supplier is not responsible or
liable for any failure or delay in providing services or Goods to Client or for
any inaccuracy, omission, error or discrepancy or the destruction or loss of any
records or documents.

 

17

 

 

(b)          Supplier’s sole liability to Client shall be for Supplier’s gross
negligence or willful misconduct. To the maximum extent permitted by law,
Supplier’s liability hereunder (whether any claim of liability is based on
violation of law, breach of contract, negligence, or otherwise) shall in no
event exceed the amount actually received by Supplier pursuant to § 4. IN NO
EVENT SHALL SUPPLIER BE LIABLE FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES,
EVEN IF SUPPLIER IS ADVISED OF THE POSSIBILITY THEREOF.

 

(c)          Neither Client nor Supplier has any right or power to incur any
liability or obligation on behalf of the other except in accordance with the
provisions of this Agreement.

 

§ 17. Sales Taxes, Customs Charges and other Expenses. Client shall promptly pay
all sales taxes, withholding taxes, customs charges, duties, tariffs, import
charges, levies and any and all other governmental and/or regulatory expenses,
charges and taxes of any kind applicable to Supplier’s purchase and/or sale of
Goods hereunder. In addition, Client shall also promptly pay, upon submission of
bills, invoices or other appropriate documentation thereof, all out-of-pocket
costs and expenses incurred by Supplier in connection with the negotiation and
preparation of this Agreement and the transactions contemplated hereby, any
amendments hereto or to any Letters of Credit issued pursuant hereto, and any
other costs and expenses relating to this Agreement or any related instrument or
document, including without limitation Supplier’s attorneys’ fees and
disbursements. Client shall pay to Supplier, in the event of any Event of
Default or breach by Client, any and all costs and expenses incurred by Supplier
in collecting any and all amounts owed to Supplier hereunder and under any other
document executed by Client or on behalf of Client and delivered to Supplier and
in enforcing its rights hereunder and under any other document executed by
Client or on behalf of Client and delivered to Supplier, including without
limitation any court costs, attorneys’ fees and disbursements.

 

§ 18. Term and Termination. The term (the “Term”) of this Agreement shall
commence on the date hereof and shall expire on the first anniversary of such
date; provided, however, that the Term of this Agreement shall be automatically
renewed for additional twelve (12)-month periods unless either party gives the
other party at least sixty (60) days’ advance notice in writing of its intent to
terminate this Agreement as of the end of such initial or renewal period. The
foregoing notwithstanding, (a) any obligations Supplier may have hereunder shall
terminate on the earlier of (i) delivery of written notice to that effect by
Supplier to Client or (ii) the occurrence of any Event of Default and (b) in the
event that Supplier notifies Client in writing after the first anniversary of
the date hereof that it does not intend to provide any further Accommodations to
Client hereunder, Client may terminate this Agreement at any time thereafter by
giving Supplier at least sixty (60) days’ advance notice in writing of its
intention to do so. All obligations of Client hereunder will survive any such
termination.

 

§ 19. Limitation of Authority. Except as expressly provided herein, no provision
hereof shall be deemed to create any partnership or joint venture or joint
enterprise or association between the parties hereto, or to authorize or to
empower either party hereto to act on behalf of, obligate or bind the other
party hereto.

 

18

 

 

§ 20. Notices. Except as otherwise expressly provided herein, any notice or
demand required or permitted to be given or made hereunder shall be deemed to
have been duly given or made for all purposes if in writing and sent by: (a)
messenger or an overnight courier service, or (b) certified or registered mail,
postage prepaid, return receipt requested; or (c) sent by telegram, telecopy,
telex or similar electronic means; provided, that a written copy thereof is sent
on the same day by postage-paid first-class mail. Such notices shall be sent to
the addresses and fax numbers provided below or at other addresses and fax
numbers as either party may direct from time to time in accordance with this
Section.

 

If to Supplier:

Star Funding, Inc.

237 West 37th Street

New York, New York 10018

Fax No.: (212) 768-9800

Attn: Martin Weingarten, Chief Executive Officer

 

If to the COMPANY:

[NAME OF BOLDFACE ENTITY]

1309 Pico Boulevard, Suite A

Santa Monica, CA 90405

Fax No.: (310) 421-9274

Attn: Nicole Ostoya

 

The date of giving or making of any such notice or demand shall be, in the case
of clause (a), the date of dispatch; in the case of clause (b), upon posting
with the United States Postal Service; and in the case of clause (c), when
transmitted.

 

§ 21. Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.

 

§ 22. Waiver. No course of dealing or omission or delay on the part of either
party hereto in asserting or exercising any right hereunder shall constitute or
operate as a waiver of any such right. No waiver of any provision hereof shall
be effective, unless in writing and signed on behalf of the party to be charged
therewith. No waiver shall be deemed a continuing waiver or waiver in respect of
any other or subsequent breach or default, unless expressly so stated in
writing.

 

§ 23. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OR CONFLICT OF LAWS PRINCIPLES.

 

§ 24. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York and of
the United States District Court for the Southern District of New York in
connection with any suit, action or other proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, waives any objection
to venue in New York County or such District, and agrees that service of any
summons, complaint, notice or other process relating to such suit, action or
other proceeding may be effected in the manner provided by clause (b) of § 20
hereof. CLIENT AND SUPPLIER HEREBY EACH WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO: (i)
THIS AGREEMENT; OR (ii) THE VALIDITY, PROTECTION OR INTERPRETATION HEREOF OR THE
COLLECTION OF AMOUNTS OWING HEREUNDER; OR (iii) ENFORCEMENT HEREOF; OR (iv) ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING BETWEEN CLIENT AND SUPPLIER; OR (v) ANY
OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN SUPPLIER AND CLIENT; OR
(vi) ANY CONDUCT, ACTS OR OMISSIONS OF CLIENT OR SUPPLIER OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS
AFFILIATED WITH SUPPLIER OR CLIENT, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

19

 

 

§ 25.  Severability. The provisions hereof are severable and in the event that
any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render such provision, as
so amended and limited valid and enforceable.

 

§ 26. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and which together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

§ 27. Further Assurances. At any time and from time to time, upon the request of
Supplier, Client shall, or if appropriate shall cause other persons or entities
to, promptly execute, deliver, acknowledge, file or record such agreements,
instruments, certificates and other documents and perform such other and further
acts as Supplier may reasonably request in order to fully effect the purposes of
this Agreement and the other Supplier Documents, consummate the Transactions and
defend and preserve the rights and interests of Supplier hereunder and
thereunder..

 

§ 28.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.

 

§ 29.  Assignment. Neither this Agreement, nor any right, interest or obligation
hereunder, may be assigned by Client without the prior written consent of
Supplier. Any purported assignment by Client without such consent shall be void
and without effect. Supplier may, without notice to Client transfer or assign
this Agreement or any interest herein. This Agreement shall be binding upon
Client and its successors and shall inure to the benefit of Supplier and its
successors and assigns.

 

20

 

 

§ 30.  Captions. The caption of Sections of this Agreement are for the
convenience of reference only and do not in any way define or interpret the
intent of the parties or modify or otherwise affect any of the provisions
hereof.

 

§ 31.  No Presumptions. Each party hereto acknowledges that it has participated,
with the advice of counsel or has had the opportunity to seek the advise of
counsel, in the preparation of this Agreement. Neither party hereto is entitled
to any presumption with respect to the interpretation of any provision hereof or
the resolution of any alleged ambiguity herein based on any claim that the other
party hereto drafted or controlled the drafting of this Agreement.

 

§ 32.  Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreement, commitment or arrangement relating thereto.

 

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, duly execute and deliver this Agreement as of the date first written
above.

 

[NAME OF BOLDFACE ENTITY]   Witness:         By:         Nicole Ostoya, Chief
Executive Officer             STAR FUNDING, INC.   Witness:         By: /s/
Martin Weingarten       Martin Weingarten, Chief Executive Officer    

 

21

 

 

EXHIBIT A

 

TO

 

SUPPLY AGREEMENT

 

Client will provide Supplier with the following information (if applicable):

 

1.Certificate of Incorporation of Client.

2.By-laws of Client.

3.Good Standing Certificate of Client.

4.Two years corporate tax returns of Client.

5.Corporate Financial Statements of Client.

6.An up-to-date description, in writing, of the current business condition of
Client.

7.Copies of supply and purchase orders and pro-forma invoices.

8.Letters of credit supporting Customer Orders.

9.Draft of import/export letter of credit.

10.Reference list.

11.Budget and projections for next 2 years.

12.Detailed calculations for each transaction.

13.Resume of principals.

14.Current backlog and details on Customers.

15.Signed completed application.

16.Copies of all Customer Orders.

17.Address of all of Client’s locations and warehouses.

18.Credit Approval of Insurance Company regarding Customer.

19.Names, addresses and social security numbers for all individual guarantors.

20.Name, address, principals, shareholders and Federal ID No(s) for all
corporate guarantors.

21.List of all secured creditors of Client.

22.List of all pending litigation involving Client, Guarantor, or any of their
respective assets.

23.List of judgments and liens against Client, Guarantor, or any of their
respective assets.

24.Guarantors’ Consents to Credit Investigation.

25.Triparty Agreements.

26.Subordination Agreements with each of Client’s creditors (other than trade
creditors).

27.List of all outstanding indebtedness.

28.Personal financial statements of each Guarantor.

 

22

 

 

EXHIBIT B

 

TO

 

SUPPLY AGREEMENT

 

Instrument  Date  Payee  Principal Amount  10% Senior Secured Promissory Note 
September 7, 2012  Darien Ellul  $100,000  10% Senior Secured Promissory Note 
September 7, 2012  Mark Tompkins  $50,000  10% Senior Secured Promissory Note 
September 25, 2012  Solops LLC  $150,000 

 

23

 

 

Schedule of Omitted Documents in the Form of

Exhibit 10.2, Including Material Detail in

Which Such Documents Differ From Exhibit 10.2

 



 



 

The following documents do not differ in material detail from the form of
Exhibit 10.2, except with respect to the name of the BOLDFACE entity which
entered into the agreement:

 

1.   Supply Agreement, dated as of October 17, 2012, entered into by and between
Star Funding, Inc. and BOLDFACE Licensing + Branding

 

2.   Supply Agreement, dated as of October 17, 2012, entered into by and between
Star Funding, Inc. and BOLDFACE Group, Inc.

 

24

 

